Citation Nr: 1605539	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  06-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

2.  Entitlement to service connection for a skin disability, other than actinic keratosis and basal cell carcinoma.

3.  Entitlement to service connection for actinic keratosis.

4.  Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

The Veteran represented by:     Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957 and from August 1969 to August 1972

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2005 and March 2011 rating decisions by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal came to the Board under two separate docket numbers but has been merged into one appeal at the Board and given the older of the two docket numbers as noted on the cover page of this decision.  This assignment of the oldest docket number does not prejudice the Veteran as it preserves his place on the docket for any issues that are returned to the Board post-remand.

The Board most recently remanded the issues in July 2014 for further development.  The matter was returned to the Board in January 2016.

In a rating decision in March 2015, the RO granted service connection for a left knee disability, awarding 30 percent, granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy, awarding 20 percent for each, and awarded a 10 percent rating for a right wrist disability.  As the Veteran has not initiated an appeal of these claims, the claims have not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from the date of notification to file a notice of disagreement to initiate an appeal of the claim.

The Board notes that the Veteran, as a lay person, filed his claims as service connection for a skin disability claim and for a claim of service connection for PTSD.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for both the skin disability and mental health disability, the Board has therefore stated the issues as set forth on the first page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder, service connection for a skin disease, other than basal cell carcinoma and actinic keratosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving the benefit of the doubt in his favor, the Veteran's diagnosed actinic keratosis and basal cell carcinoma are etiologically related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for actinic keratosis and basal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issues of service connection for basal cell carcinoma and service connection for actinic keratosis are resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service treatment records from the Veteran's first period of active duty, October 1955 to October 1957, do not contain any complaints, treatment, or diagnoses involving the skin.  In his second period of active duty, the Veteran served in Vietnam from January 1970 to June 1971.  The service treatment record show the Veteran was seen in March 1972 for erythematous plaque in the groin area, which was believed to be herpes simplex.  The April 1972 medical board examination, occurring shortly before separation, did not show any skin abnormalities.  

Post-service evidence includes the following:  Basal cell carcinoma in the Veteran's left cheek was diagnosed in May 2002  In August 2005, a VA psychiatric note listed the Veteran's medical problems included actinic keratosis and basal cell carcinoma.  The Veteran was diagnosed with basal cell carcinoma in his right cheek in October 2010.

In an October 2014 VA examination, the examiner noted the history of basal carcinoma diagnosed in 2002 and then 2010 with successful removal of the lesions.  The examiner also noted a diagnosis of actinic keratosis in August 2012, although the Board notes parenthetically that actinic keratosis had been diagnosed at least by August 2005.  Nevertheless, the examiner stated basal cell carcinoma and actinic keratosis are two conditions well known to be caused by heavy prolonged sun exposure and were very common disorders in Puerto Rico, where the Veteran lives.  He did not know how much service sun exposure contributed to actinic keratosis and basal cell carcinoma but that it did contribute to the development of these two disabilities.  The examiner could not say with 100 percent accuracy how much the service sun exposure contributed to either actinic keratosis or basal cell carcinoma.

In light of the opinion of the October 2014 VA examiner, and after resolving all doubt in favor of the Veteran, the Board finds that there is sufficient evidence to establish direct service connection for the actinic keratosis and basal cell disabilities.  The Veteran served in Vietnam, resulting in heavy prolonged sun exposure.  There is also no dispute that the Veteran has been diagnosed with and treated for actinic keratosis and basal cell carcinoma.  The expert, taking the Veteran's history and treatment records into consideration along with the clinical and pathology information, concluded that more likely than not, sun exposure played a role in causing the basal cell carcinoma and the actinic keratosis. The expert concluded this included the service sun exposure but he could not be 100 percent certain the extent the service sun exposure contributed to the disabilities as opposed to the civilian sun exposure.  

Upon closer examination of his opinion, and resolving all doubt in favor of the Veteran, the Board concludes the examiner supports the Veteran's claim of service connection and has provided a positive medical nexus opinion.  The standard is inception or relation to service not whether only service caused or predominately caused the disability.  An etiology opinion need only be in equipoise as opposed to being definitive. 

The Board finds this opinion to be the probative as it was definitive that service sun exposure provided a role in the development of basal cell carcinoma and actinic keratosis.  It is based upon a complete review of the Veteran's entire claims file, and supported by rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Thus, based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's basal cell carcinoma and actinic keratosis are due to service and service connection for basal cell carcinoma and service connection for actinic keratosis are warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for actinic keratosis is granted.

Entitlement to service connection for basal cell carcinoma is granted.


REMAND

In July 2014, the Board remanded the claim for service connection for a skin disability as the Veteran has been diagnosed with multiple lipomas, seborrheic dermatitis, actinic keratosis, and basal cell carcinoma.  Each diagnosis falls within the scope of the Veteran's claim for service connection for a skin disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  As such, the Board determined that an addendum be prepared addressing whether the diagnoses are related to service.

The VA examiner in October 2014, as noted above, offered opinions on the relation of basal cell carcinoma and actinic keratosis to service with a rationale.  The examiner also concluded that the lipomas were not related to service but did not offer a rationale as directed.  When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Greenv. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Therefore, the Board finds the report inadequate to adjudicate the Veteran's claim for service connection for lipomas.  

While the issue of service connection for lipomas could normally be addressed in an addendum, the Board has determined that the Veteran should receive another VA examination.  The VA expert stated the Veteran currently does not have seborrheic dermatitis and he could not form an opinion because it can be inactive at times and exacerbated at other times.  Therefore, the Veteran should be afforded a new VA examination during an active phase, if feasible.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

In addition, as to both the skin claim and the claim for service connection for an acquired psychiatric disorder, the VA examiner in October 2014 indicated a diagnosis of actinic keratosis in August 2012 and the Veteran has stated that he receives all medical care at VAMC.  The file, however, only contains VAMC records to October 2010.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from October 2010 to the present should be requested to ensure that the Board has all relevant VAMC records

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from October 2010 to the present.   All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, provide the Veteran with a VA skin examination with the same VA examiner who conducted the October 2014 examination during an active phase or flare-up of symptoms of his seborrheic dermatitis disability, if feasible.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

a). Whether it is at least as likely as not (50 percent probability) that any seborrheic dermatitis had its onset during service or is causally and etiologically related to service, including, but not limited to, Agent Orange exposure.

c).  The examiner is asked to provide a rationale for the opinion that the Veteran's lipoma disability did not have its onset during service or is causally and etiologically related to service, even if not due to Agent Orange exposure.

A complete rationale must be provided for any opinion offered.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A.  HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


